Woodward, J. (dissenting):
There is no claim of fraud; no suggestion that the defendant’s claim adjuster did or said anything to mislead the plaintiff. She signed the release for a valuable consideration, and did this in the presence of her husband, and if she did not read it or ask as to its contents it is not the defendant’s fault. She could not accept and retain the consideration for the release and then bring an action to recover for the claim that she had released. She must surrender all benefits before she has any standing in an action at law upon her claim. (Shaw *387v. D., L. & W. R. R. Co., 126 App. Div. 210; Urtz v. N. Y. C. & H. R. R. R. Co., 137 id. 404.)
The- judgment and order appealed from should he affirmed, with costs.
Jenks, P. J., concurred.
Judgment and order of the County Court of Kings county reversed and new trial ordered, costs to abide the event.